Exhibit 10.1

Amended Schedule to the Forms of

Indemnification Agreement

Sunoco, Inc. has entered into Indemnification Agreements with the directors,
executive officers, trustees, fiduciaries, employees or agents named below:

 

Employee

 

Date of Agreement

  

Anne-Marie Ainsworth

 

November 2, 2009

  

Elizabeth G. Bilotta

 

June 30, 2010

  

Vincent J. Brigandi, Jr.

 

June 30, 2010

  

Robert N. Deitz

 

December 2, 2009

  

Lynn L. Elsenhans

 

August 8, 2008

  

Bruce G. Fischer

 

March 4, 2004

  

Stacy L. Fox

 

March 1, 2010

  

Marilyn Heffley

 

December 2, 2009

  

Vincent J. Kelley

 

February 2, 2006

  

Joseph P. Krott

 

March 4, 2004

  

Brian P. MacDonald

 

August 10, 2009

  

Ann C. Mulé

 

March 4, 2004

  

Marie A. Natoli

 

March 3, 2006

  

Robert W. Owens

 

March 4, 2004

  

Thomas J. Scargle

 

July 2, 2009

  

Michael J. Thomson

 

May 30, 2008

  

Charmian Uy

 

December 3, 2009

  

Dennis Zeleny

 

January 20, 2009

  

                                    

    

Robert M. Aiken, Jr.*

 

February 1, 1996

  

Robert H. Campbell*

 

February 1, 1996

  

John F. Carroll*

 

March 4, 2004

  

Michael J. Colavita*

 

September 2, 2004

  

Terence P. Delaney*

 

March 4, 2004

  

Michael H. R. Dingus*

 

March 4, 2004

  

John G. Drosdick*

 

March 4, 2004

  

Jack L. Foltz*

 

February 1, 1996

  

David E. Knoll*

 

February 1, 1996

  

Deborah M. Fretz*

 

September 6, 2001

  

Peter J. Gvazdauskas*

 

February 4, 2009

  

Michael J. Hennigan*

 

February 2, 2006

  

Thomas W. Hofmann*

 

March 4, 2004

  

Michael S. Kuritzkes*

 

March 4, 2004

  

Michael J. McGoldrick*

 

March 4, 2004

  

Joel H. Maness*

 

March 4, 2004

  

Christopher J. Minnich*

 

June 1, 2009

  

Paul A. Mulholland*

 

March 4, 2004

  

Rolf D. Naku*

 

March 4, 2004

  

Alan J. Rothman*

 

March 4, 2004

  

Bruce D. Rubin*

 

October 15, 2008

  

Malcolm I. Ruddock, Jr.*

 

February 1, 1996

  

David C. Shanks*

 

February 17, 1997

  

Sheldon L. Thompson*

 

February 1, 1996

  

Ross S. Tippin, Jr.*

 

March 4, 2004

  

Charles K. Valutas*

 

March 4, 2004

  

* In a different position or no longer with the Company.



--------------------------------------------------------------------------------

Director

 

Date of Agreement

  

Chris C. Casciato

 

July 1, 2010.

  

Gary W. Edwards

 

May 1, 2008

  

Ursula O. Fairbairn

 

March 4, 2004

  

Rosemarie B. Greco

 

March 4, 2004

  

John P. Jones, III

 

September 8, 2006

  

James G. Kaiser

 

March 4, 2004

  

John W. Rowe

 

March 4, 2004

  

John K. Wulff

 

March 8, 2004

  

                                   

    

Raymond E. Cartledge**

 

September 6, 2001

  

Robert E. Cawthorn**

 

February 1, 1996

  

Robert J. Darnall**

 

March 4, 2004

  

John G. Drosdick**

 

March 4, 2004

  

Mary J. Evans**

 

September 6, 2001

  

Thomas P. Gerrity**

 

March 4, 2004

  

Robert D. Kennedy**

 

September 6, 2001

  

Richard H. Lenny**

 

February 8, 2002

  

Norman S. Matthews**

 

September 6, 2001

  

R. Anderson Pew**

 

March 4, 2004

  

William B. Pounds**

 

February 1, 1996

  

G. Jackson Ratcliffe**

 

March 4, 2004

  

**No longer serving on the Board.

 

2